Case 1:21-cv-00132-RJJ-SJB ECF No.1, PagelD.1 Filed 02/08/21 Page FLED

February 8, 2021 2:50 PM
CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

BY: mkc SCANNED BY: JY / 2-3

 

1:21-cv-132

Robert J. Jonker - Chief U.S. District Judge
Sally J. Berens- Magistrate Judge

j Febuary x ; Acon|

Ix am wicking this xo the Cher of We. Federal Court

i Ere My Michigan department eft Civil faints Compleat

piven 15 MDCR CASE 2 GIZOHB that is loosed on

t

; ) ‘ we ; = ’ 7 cr ¢ \w -S 2 as
{Lhe *wilouline, Verna) Y4\ 138% Laesen & \ vv \ L\ j * Pre No

153, Public Act ot [977¢é Ze) Amended and iis fPc(5015
jit d 50 bi lites Act No, AAO, Pu bhie 4 cts of [77 as

| Amended 2 dia all Following steps as Netded a
1, Also Erle AN Saern Complant too whieh CIES

September 307% Qo20 and an poticee of formal

‘ / cnn, tp ad oe
” - * ¢ ICO ¢ ee, f 4
[Complaint wis Sent out fo the / fA
'

}

4 a . ef etn
IWheln Acer }-cDyee icles Dy at all aad iTS bh

' ' tapes gabe ye Si at aoe eo.
) vely ward to Mote ATVEVAaRCE S Circ €% thc
j J

J

| , L wedvetty need as Weak x
1 Ms arta heaton. Qcteatly NEE OS WEAN
{
Case 1:21-cv-00132-RJJ-SJB ECF No.1, PagelD.2 Filed 02/08/21 Page 2 of 3

 

 

 

 

— TWA at retalt aL Wy Moecing used against me —

nee lee te
amen einer
aenenceeertroneen ret thee renee

 

 

 

eed ches. —j tnetiena Aistress . 50, x: haat aad. ey this. tn a _

)

 

 

ee endga: et ipldudsl. disgilene Eee eden

aR Reeeeneeeerene
rei ap a i J

whe fen County sherift Acpactment, —

 

 

 

 

 

 

 

potencies lll ecinsnsasandSncones ;
| wel cia ae
SERIE So

|
j
|
|
i
i

|
|
1
+
i
i
{
|
{
|
j
|
|
}
|
}

j |

fof
© te
j ; i
i {
j } | |

| | |
j j i |

|

\ i

an aeeitieed TT nee

{

!

|

7

j

j

1

|

|

{

|

|

|

}

| q
aor pest a
j
i
}

|
}
|
|
.
|
}
|
|
|
|
j
}
|

 
  
      

NAME: LASH AW) fh, Covi ncaTons Bog

KENT COUNTY CORRECTIONAL FACILITY GRAND RAPIDS mi. 493
703 BALL AVENUE N.E. :
GRAND RAPIDS, MI 49503

> FEB 2021 PM3 4

255069

~ To,
GERALD YL. Fogp
FEDERAL WOZLOING AND Cover House.
NO MicHIGAN ST@eer NW.
GieAnp CAerDs Mx Udse a

= *
*USA FOREVER y

SSROS—Ban ge PPh ashi daly

 
   
 
  

Hyphal
